internal_revenue_service departments of the treasury number release date index number washington d c people to contact telephone number refer reply to cc corp plr-129515-02 date date re legend distributing controlled subsidiary subsidiary shareholder a shareholder b business a business b business c business d bank a b state a dear this letter is in reply to your letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated july august september september and date the information submitted for consideration is summarized below distributing is an accrual basis state a corporation and the common parent of a consolidated_group consisting of subsidiary and controlled distributing is directly engaged in business a subsidiary a wholly owned of distributing is an inactive corporation distributing has outstanding a shares of voting common_stock which is equally owned by shareholder a and shareholder b distributing wholly owns controlled a state a corporation which is engaged in business b business c and business d subsidiary a wholly owned subsidiary of controlled is engaged in a similar_business c operation financial information has been received which indicates that distributing’s business a operations and controlled’s business c and business d operations have each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years controlled is indebted to distributing in the amount of dollar_figureb debt which represents the sum total of cash advanced to controlled by distributing in prior years to provide controlled with funds to operate business b controlled has made no principal or interest payments on the debt controlled is in the process of expanding the business operations of business b business c and business d as a result controlled will need to borrow substantial amounts of capital within the next months in order to finance such expansion distributing is also required to borrow to finance its own business operations bank which is the historical lender of both distributing and controlled requires distributing to act as a guarantor on all loans made from bank by controlled so long as controlled is a subsidiary of distributing such guarantees by distributing reduce the available line of credit of distributing at bank and thereby impair distributing's ability to borrow sufficient amounts from the bank to finance its own business operations bank has agreed that if the ownership of the capital stock of controlled is removed from distributing then distributing will no longer be required to guarantee the loans made by controlled from bank accordingly the following transactions have been proposed i ii prior to the distribution transaction the debt will be canceled by converting it to a capital_contribution from distributing to controlled on the books of both corporations prior to the spin-off of controlled from distributing distributing will distribute all of the controlled stock on a pro_rata basis to the shareholders of distributing the following representations have been made in connection with the proposed transactions a distributing controlled and their respective shareholders will each pay their own expenses if any incurred in connection with the proposed transaction b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c the five years of financial information submitted on behalf of distributing and controlled are representative of each corporation’s present operations and there have been no substantial operational changes since the date of the last financial statements submitted d following the proposed distribution distributing and controlled will each continue the active_conduct of its business independently and with their separate employees e the distribution of stock of controlled is carried out for the following corporate business_purpose to eliminate the requirement that distributing be required to guarantee the loans of controlled from bank the distribution is motivated in whole or substantial part by this corporate business_purpose f there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the transaction g there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through purchases meeting the requirements of sec_4 b of revproc_96_30 h there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation except in the ordinary course of business i no liabilities will be assumed in the transaction and no assets are being transferred subject_to liabilities j no property is being transferred between distributing and controlled in which an investment_tax_credit determined under sec_46 of the internal_revenue_code code has been or will be claimed with respect to any of such property k no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the proposed distribution l immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing's excess_loss_account if any with respect to the controlled stock will be included in income immediately before the distribution sec_1_1502-19 m payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length n no two parties to the transaction are investment companies as defined in sec_368 and iv of code o no distributing shareholder or shareholders will hold immediately after the distribution disqualified_stock with the meaning of sec_355 which constitutes a or greater interest in distributing or controlled p the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing or more of the total value of all classes of stock of either distributing or controlled based solely on the information submitted and on the representations set forth above we hold as follows the cancellation by distributing of the debt owed to it by controlled as described above in constructive exchange for additional shares of controlled stock followed by the distribution of the controlled stock to the shareholders of distributing will be a reorganization within the meaning of sec_368 of the code distributing will recognize no gain_or_loss upon the cancellation of indebtedness in constructive exchange for additional shares of controlled stock as described above sec_361 controlled will recognize no gain_or_loss will on the cancellation of indebtedness in constructive exchange for additional shares of controlled stock as described above sec_1032 distributing will recognize no gain_or_loss upon the distribution of the controlled stock to the distributing shareholders sec_361 distributing will recognize no gain_or_loss and no amount will be included in the income of the distributing shareholders upon receipt of the controlled stock sec_355 the aggregate basis of the distributing and controlled stock held by each distributing shareholder will equal the aggregate basis of such shareholder’s distributing's stock immediately before the distribution allocated between the distributing stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and b the holding_period of the controlled stock received by each distributing shareholder will include the holding_period of the distributing on which the distribution is made provided that such is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1_1502-33 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not directly covered by the above rulings this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of the audit process pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to your authorized representative sincerely yours associate chief_counsel corporate by_____________________________ lisa a fuller assistant to chief branch
